Name: Commission Implementing Regulation (EU) 2019/675 of 29 April 2019 amending Regulation (EC) No 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries
 Type: Implementing Regulation
 Subject Matter: plant product;  international trade;  agricultural policy;  trade;  America;  tariff policy;  cooperation policy
 Date Published: nan

 30.4.2019 EN Official Journal of the European Union L 114/10 COMMISSION IMPLEMENTING REGULATION (EU) 2019/675 of 29 April 2019 amending Regulation (EC) No 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of the first paragraph of Article 187 thereof, Whereas: (1) Article 2(1) of Commission Regulation (EC) No 1067/2008 (2) provides for the opening of an overall tariff quota for the import of 3 073 177 tonnes of common wheat falling under CN code 1001 99 00 of a quality other than high quality, at a duty rate of EUR 12 per tonne. (2) Within the overall tariff quota, Article 3(1) of Regulation (EC) No 1067/2008 provides for a subquota of 2 378 387 tonnes for third countries, except Canada and the United States of America, as well as for a subquota erga omnes of 122 790 tonnes. (3) In the context of the Agreement with the United States in the framework of Article XXIV:6 GATT pursuant the European Union enlargement of 2004 (3), it was however agreed to take into account, within the subquota erga omnes, a volume of 6 787 tonnes. Therefore, 6 787 tonnes are to be added to the subquota erga omnes while the same quantity is to be deducted from the subquota for third countries, except Canada and the United States of America. (4) On the basis of Article 3(3) of Regulation (EC) No 1067/2008, the subquota for third countries, except Canada and the United States of America, is to be divided into four quarterly subperiods. Taking into account the abovementioned reduction of the quantity for that subquota, it is needed to adapt the volume of each quarterly subperiod. (5) Regulation (EC) No 1067/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 1067/2008 is amended as follows: (1) paragraph 1 is replaced by the following: 1. The import tariff quota referred to in Article 2(1) shall be divided into three subquotas: (a) subquota I (order number 09.4123): 572 000 tonnes for the United States of America; (b) subquota II (order number 09.4125): 2 371 600 tonnes for third countries, except Canada and the United States of America; (c) subquota III (order number 09.4133): 129 577 tonnes for erga omnes.; (2) paragraph 3 is replaced by the following: 3. Subquota II shall be divided into four quarterly subperiods, covering the following dates and quantities: (a) subperiod 1: 1 January to 31 March: 592 900 tonnes; (b) subperiod 2: 1 April to 30 June: 592 900 tonnes; (c) subperiod 3: 1 July to 30 September: 592 900 tonnes; (d) subperiod 4: 1 October to 31 December: 592 900 tonnes. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (3) Council Decision 2006/333/EC of 20 March 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (OJ L 124, 11.5.2006, p. 13).